        Case 2:21-cv-04692 Document 1 Filed 06/09/21 Page 1 of 1 Page ID #:1

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

E. F.
                                                          2:21−cv−04692
                                        PLAINTIFF(S)

        v.
PALOS VERDES PENINSULA UNIFIED SCHOOL
DISTRICT
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

   6/8/2021
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                       Clerk, U.S. District Court

Dated: June 9, 2021                    By: /s/ Jeannine Tillman jeannine_tillman@cacd.uscourts.gov
                                          Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
